FILED IN
                                                                          14th COURT OF APPEALS


Order issued December 22, 2011                                                 DEC 2 2 2011
                                                                          CHRIb ~ UwPt~-H A. PRINE
                                                                                   CLERK




                                             In The

                                            For The



                                    NO. 01-11-00674-CV

                             WARREN ALDOUS, Appellant

                                               V.

                                  ERIC BRUSS, Appellee

                         On Appeal from 405th District Court
                              Galveston County, Texas
                            Trial Court Cause No. 09CV0104


                             MEMORANDUM ORDER

       This case ~s related to the following case previously filed m the Court of Appeals for the

Fourteenth District of Texas: Warren L. Aldous v Eric Bruss, No. 14-10-00539-CV. Pursuant to

this Court’s Local Rule 1.5, this case is transferred to the Fourteenth Court. The Clerk of this

Court shall send to the Clerk of the Fourteenth Court: (1) the clerk’s record and reporter’s record,

if any; (2) all documents filed in this case; and (3) certified copies of all orders, judgments, and
opiniom from this Court, if any. The clerk shall keep the original of all orders, judgments, and
opinions of this court.




                                                   /s/Chief Justice Sherry Radack
                                                   Chief Justice Sherry Radack
                                                   Acting Individually




                                               2